                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Howard G. Jackson,                             Case No. 19-cv-724 (PJS/DTS)

       Plaintiff,

v.                                               ORDER

Radias Health, et al.,

       Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated November 13, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED:

       1.      Defendant State of Minnesota’s Motion to Dismiss [Docket No. 18] is

GRANTED.

       2.      Defendant Radias Health’s Motion to Dismiss [Docket No. 32] is GRANTED.

       3.      Plaintiff’s Motion for Default Judgment [Docket No. 24] and Motion Adding

on to Default Judgment [Docket No. 29] are DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: 12/6/19                                  s/Patrick J. Schiltz_________________
                                                Patrick J. Schiltz
                                                United States District Judge
